                                   UNITED STATES DISTRICT COURT
                                                                                                          D
                                   EASTERN DISTRICT OF TENNESSEE                            MAY 11 2020
                                  AT /~· (10WJ1 I \-...t_
                                                                                     Clerk, U. S. District Court
                                                                                    Eastern District of Tennessee
                                                                                            At Knoxville
                                                 )

                                                 )

                                                 )                           ~ -.2oc.v 202
     (Enter above the NAME of the
      plaintiff in this action.)                 )                           ~eeves / ?opl;Vl
             V.                                  )

                                                 )
     .,
     1                                           )

                                                 )
     (Enter above the NAME of each
      defendant in this action.)                 )

                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                     (42 U.S.C. Section 1983)

I.           PREVIOUS LAWSUITS

             A.    Have you begun other lawsuits in state or federal court dealing with the same facts /
                   involved in this action or.otherwise relating to your imprisonment? YES ( ) NO ( \{!

             B.    If your answer to A is YES, describe the lawsuit in the space below. (If there is more
                   than one lawsuit, describe the additional lawsuits on another piece of paper, using the
                   same outline.)

                   1.     Parties to the previous lawsuit:

                          Plaintiffs:
                                        ---,----------------------


                          Defendants:
                                        ----------------------



                                                        1

          Case 3:20-cv-00202-PLR-DCP Document 2 Filed 05/11/20 Page 1 of 6 PageID #: 3
               2.     COURT: (If federal court, name the district; if state court, name the county):




               3.     DOCKET NUMBER: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               4.     Name of Judge to whom case was assigned: _ _ _ _ _ _ _ _ _ _ __

               5.     Disposition: (For example: Was the case dismissed? Was it appealed? Is it still
                      pending?) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               6.     Approximate date of filing lawsuit: _ _ _ _ _ _ _ _ _ _ _ _ _ __

               7.     Approximate date of disposition: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


II.      PLACE OF PRESENT CONFINEMENT:                     hI r\c\~ -·Co                  vde..Ar'ttlon Fac~{u,                                          __,,

         A.    Is there a prisoner grievance procedure in this institution? YES (0NO ( )

         B.    Did you _present the facts relating to your complaint in the prisoner grievance procedure?
               YES (v) NO ( )

         C.    If your answer is YES,

               1.     What steps did you take?       J__ J;\(J\J\.) L :J:=.n.) (C-eJ .+u -[ ,0 \ r

                                -    ~                                                    ~                            \..) "
               2.     What was the result?   -<>d.
                                                -"-'
                                                 l 't'1=V
                                                      - '-V\                    IJJt-=_'----+
                                                           -+-''""'-)n--'--'-"(..:a:.=....:
                                                         ___,                               w"-'l"""
                                                                                                  )l--'--'<...NY1..  l _cJ
                                                                                                           :...::._---= =->--'-
                                                                                                                           'f'_ o__
                                                                                                                                 l,~_,,~_ .Qe,
                                                                                                                                             , ~f'
                                                                                                                                           _,__, '--'t'--'\ct"
                                                                                                                                                            -_,___




         D.    If your answer to Bis NO, explain why not.
                                                                           --------------


         E.    If there is no prison grievance procedure in the institution, did you complain to the
               prison authorities? YES ( ) NO ( )

         F.    If your answer is YES,

               1.     What steps did you take?          d- h            v-v-L. <i) d
                                                                                      \
                                                                                                  ~.Ar\          ~'3.Q_JJJ,J('c,.1.,...\

                       S   ,-1Jc,   CoJ 1 s; 1 a, '+I'                  ~rb .c,Y\.cl oJ+ wVld ,J;v.SJ,_efpe,ncA..
                                                           2


      Case 3:20-cv-00202-PLR-DCP Document 2 Filed 05/11/20 Page 2 of 6 PageID #: 4
                                                        ....
                  2.       What was the result? v'IC\-t\J\..U:\ ~ f-t2u)J.c J\ ~-)f\C,, S:                                     \,-_:i,f!,Q,.J,f\ ·       cJt}fl__f
                                                               .._,        ✓.


                           -I Y- L f   0-t- ._1· (I) Cd.,,
                                                 .         ~
                                                                 1    )\r\o./v''C.. 1_\-r.,d,1       t j V\. v\11   u 'l-), o /.1 iol DO c). ~
                                                                                                                         I
                                                                                                                                                     1
                                                                                                                                                           +.t1.~-f-
III.      PARTIES

          (In item A below, please your name in the first blank and place your present address in the
          second blank. Do the same for any additional plaintiffs.)

          A.      Name of plaintiff:        V'Vi(,\"'.ti he_l-t)                 -.~-~ V"'i (,U(\k      i_.,-,:, t {kJvv···

                  Present address:       ,C::(')C) \ 'Cf\. rA )lo n ·Gu\\  ) ,·uf                                 f2 r l \,l,\f\. G:10 ~\l"l                 ''Ti\J,3 7 L)t I t;'(
                                                                      __.)

                  Permanent home address:     51-1d- Le.e.. ~~v'f'lu.A-....) 12c)_ t('(\rJ-.fu.d ..j 1-t TrJ37&~1                         ✓
                                                                                                                                                     I



                              ·                 c-·· [ <7 0    ,             r·-, 1                       1     -; 1 -, -2 s-L    1                  ...
                  Address of nearest relative: .._:;;, o   1C-\JC()\ {D\)-t_ 1{ r_J VY'ir.t rJ ~~J.'\\J it,1{E_ l 1\J 3 1v
                                                                                            0
          (In item B below, place the FULL NAME of the defendant in the first blank, his official
          position in the second blank, and his place of employment in the third blank. Use item C for
          the additional names, positions, and places of employment of any additional defendants.)

          B.      Defendant:
                                  1../
                                       r,
                                       1'\0 X.   0
                                                         C -- ,
                                                      ~CV--\.
                                                             1           -~
                                                                                           v-v1ecA cc
                                                                                   , c:.:;;r
                                                                               Cv\ , __;'·{;-(,'t.,:J)
                               - - - ' - - - - - - - - - - - - ' - - - - - - - - - - - - ,j- \... _ _ _ __
                                                                                                                                1fi

                  Official position:        t'\ 1rs--cK               CAN\Q}.. \)oc..-)\-o r- S""

                  Place of employment: \t\ l/\ b
                                                     /
                                                                'I        I '_) c..-c;·
                                                                          L,L.       ..., ~
                                                                                             lI   CA.JAr:A
                                                                                                           _,          \\l ,()i"';) l
                                                                                                                    r2.-v v ' ~ '-I._

          C.      Additional defendants:             V\ L) r S- -e.....       l, {J -~- /J .P




IV.       STATEMENT OF CLAIM

          (State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
          involved. Include also the names of other persons involved, dates and places. DO NOT give
          any legal arguments or cite any cases or statutes. If you intend to allege a number ofrelated
          claims, number and set forth each claim in a separaJe paragraph. Use as much space as you
          need. Attach extra sheets, if necessary.)                                 .               ,             ,
           \.1.l_ V'l rw-t.- 't\l ,y{- . _;._/I/\ SttJtC cu" S \{ le. <:. ,'-.,U.'i _;--:.,,.c l..-t✓('tci tA-::rt
                               r                                                               U
          IDVl °'-¼,s .lA 11" .Jr\ o\ {J--G!l'\. c-,. rJ-t··\
                                            \j               --...J
                                                                                   {I--~   ;.-+t~ tf\      '-1\
                                                                                                            ..J
                                                                                                                   ~+arvtu..c..-h. ,. (1 ~Jfs.- L
                                                                          3

       Case 3:20-cv-00202-PLR-DCP Document 2 Filed 05/11/20 Page 3 of 6 PageID #: 5
                        0
   (P,_ ~oti~                                      ('J ,l( j}
                                                                                                      ·_;

                                          w h u ± c j_fl! , :s                                                            J-P--AJD




                          ( \ ':_\]',                                                                                                                 \ /\ C
              (
              .'                                                                                                                                           /-   .. .
     •        '~
     ' . '•..,_                                                                                                                           -{~C~~. ~: t ..,. !'.
    ··t  .•
                  1'' , l I,f1   r:..- ,.-,
                                 l -L '                                                                                             ·1,r:_-: . l,<'./'                   j       ....
                                                                                                                                                                                                                                                             ,V   _t   l/1Cl 1U(
                                                                                                                                                                       __,

    h r~r 1                             ~ ') -r..,Ut , ;                                 Mt                 V\/1t)f                                                                             r CLL ,_~              !
                                                                                                                                                                                                                                   f J.. :\()
                                                                                                                                                                                                                                   -    -     -
                                                                                                                                                                                                                                                       r1              .   ,I-
                                                                                                                                                                                                                                                                               .(-{ .1 •_1\
                                                                                                                                                                                                                                                                                  f )   '-"":!
                                                       \                                                                                                                                                /                  I        f;         (\
                                                                                                                                                                                                        r.,,      \(\r ~
                                              r>   t O\'\f                               - 1.)
                                                                                     , ,'--.                        1 _ 1(-,.,
                                                                                                                  't-e.tt   "' \<.' ,                                  H\ , \Vi' -
                                                                                                                                                           , ,·'"'11.,1.'-                              ,-,· [, (vu                     _, ,, , ,", ~, \, r:
                                                                                                                                                                                                                            ,....,,,--( .._, .•.,
                                                                                                                                                                                                                      / '- ·r,

                                                            -
                                                                -~
                                                                       r
                                                                               I'
                                                                               ~
                                                                                    l r, ..., C                            \·   I    'r
                                                           ,;-' ;____., .. ... :-    .. . ......... ~· l     I   J   I•   ,'    '    ... ...                                                            - ,!'.-}
                                                                                                           ...J

                                  ,
                                  { ( r
                            ' . l \..,~
                                              s-··tI \,: : '/·,-.(.
                                                   ~
                                                                               I;'
                                                                                     \
                                                                                        I'
                                                                                       ("--
                                                                                                           /'1 f'     (i I
                                                                                                           l.,:_ i/t.. ,!.,,. , ---            '· ....
                                                                                                                                                       . .
                                                                                                                                                     ~}\        /. .._ ./' 1
                                                                                                                                                                ti     }. ( .....A   •.!'
                                                                                                                                                                                            \
                                                                                                                                                                                                 ~
                                                                                                                                                                                                     ,· \      ·1 ·-
                                                                                                                                                                                                            .. . --.. .
                                                                                                                                                                                                                       ,iJ C[   ,;.'✓-·· · · ; •
                                                                                                                                                                                                                                   ,_    II   .,   "




                                                                                                                                                                         .._)                                                                                          ....J

                          VllfrA1 J,,-L                         u2>\r\cJ.-                                   ,t~/)              Od~ .1/ )(.,,                                         !')YI                 ~1__,i_[n Jfl \/2_                1         6t,V){   2 Q Lj
                                         0/ (\
                                      (>1+,f,J\O,, (
                                                                                                                                                  t
                                        uVv::S, . t-•(1 vJ.o Q.,.r, eu(




                                                                                                                                                   4


Case 3:20-cv-00202-PLR-DCP Document 2 Filed 05/11/20 Page 4 of 6 PageID #: 6
V.      RELIEF

        (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

        Cite NO cases or statutes.)


                                                                                          I
                                                           r.        fi -:...
                                                     Pl J,,f) (V f~tCl--Ll 1'7'"'o
                                                      nli~                 .._
                                                                                     "-      fi
                                                                                           '~1,0
                                                                                              .
                                                                                                 c·).
                                                                                                  ,,
                                                                                                     '- i'n,:.,•
                                                                                                           1d .-t'...,..
                                                                                                                           l
                                                                                                                 .'J ' ~·.s.
                                                                                                                         O ;
                _)




                                                          \'-\ 'C')'(\ {) r '\-c,v'(V\
            /                                                                             -.l




        I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
        my (our) information, knowledge and belief.                                                  ·
                      ----r-.tb
        Signed this ---'---
                         E - - - - , . - - - - - day of         "'\-1 Ge,\/\                              , 20 -~lo .
                                                                                _J


                                              Lj/}.,}tt-- :t ·1ee,.._J/✓ ,J.,GG)c/v··--·-- .
                                              Signa~re of plaintiff(s)




                                                       5



     Case 3:20-cv-00202-PLR-DCP Document 2 Filed 05/11/20 Page 5 of 6 PageID #: 7
                                                                                                                                        ---~
                                                                                                                                           -~
                                                                                                                                       .1;-~::,~
                                                                                                                                        \    '--:::,,.
                                                                                                                                            ~~..._...._

                                                                                                                     / .)




                                                                                                                     ( /· :·
                                                                                                                        \ I


                                                                                                                      ~...
                                                                                                                               I   '




                        fa}
                        ...,1
                        t!l
                        (:'.I
                        I\)                       '-.
                                                                                        \,,
                         I
                        i\i                            c:,                             '.\"
                                                                                                        _,
                        (;.i
                        n
                        {~\              ...J..
                                                           ~

                                                            ~
                                                                                               t:-J-C
                                                                                                    ..........
                        G:1                                      .)
                                                                                       (
                        ()                                                                         (_,,-['

                                                                                                        !:
                                                                 -::::::-: .....
                                                                   '"\


                                                                                                                 r
                                                           ,..
                                                           r

                                                       0~.                                              '{

                          ::--
                                                       l                                            :.
                                                  r·--,/                                                    (I



                        ---
                                                                                                        ...i_
                                     )                                                        ( ~ .. j

                                                                                                             \
                                                      L---
                                                           ·1--..                                  --
                                                      r·,
                                                                                              s         1
                          ::-                         _\       :                              i:· i
                        -        .                (
                                                  ,-.,              r.,
                                                                                              I
                                                                                              '\
                                                                                               (·
                                                                                                    'l
                                                                                                    .



                                                                                   n




Case 3:20-cv-00202-PLR-DCP Document 2 Filed 05/11/20 Page 6 of 6 PageID #: 8
